Citation Nr: 1801873	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO. 09-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a right knee disorder. 

3. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability. 

4. Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability. 

5. Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from May 1970 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA) in July 2009, November 2009, and May 2015.

In June 2011, the matter was remanded by the Board for further development of the evidence. In January 2013, the Board denied the Veteran's claims for service connection of back and knee disorders, while remanding the claims for service connection for a psychiatric disorder to include PTSD and a sleep disorder for additional development. Subsequently, in November 2013, the Board denied service connection for an acquired psychiatric disorder to include PTSD and a sleep disorder.

The Veteran appealed the January 2013 and November 2013 Board decisions to the United States Court of Appeals for Veterans Claims (Court) to the extent that his claims were denied. In December 2013 and July 2014, the Court granted Joint Motions for Remand (JMRs) by the Veteran's representative and the VA General Counsel. In December 2014, in accordance with the JMRs, the Board remanded the issues of entitlement to service connection for a back disorder, a right knee disorder, an acquired psychiatric disorder to include PTSD, and a sleep disorder to include as secondary to a service-connected disability.

In a May 2015 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 50 percent. The Veteran perfected an appeal of the rating.

The Board denied service connection for a back disorder, a right knee disorder, an acquired psychiatric disorder other than PTSD, and a sleep disorder in a September 2015 decision. Additionally, the Board denied the Veteran's claim for an increased rating in excess of 50 percent for PTSD. 

Subsequently, the Veteran appealed to the Court. In an August 2016 Memorandum Decision, the Court vacated and remanded for adjudication the claims of service connection for a back disorder, a right knee disorder, an acquired psychiatric disorder other than PTSD, and a sleep disorder as well as the claim for an increased rating in excess of 50 percent for PTSD. 

Most recently, in an April 2017 decision, the Board remanded the claims pursuant to the August 2016 Memorandum Decision. 


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence is against a finding that the Veteran's back disorder is caused by or related to his active service.

2. The preponderance of the competent and credible evidence is against a finding that the Veteran's right knee disorder is caused by or related to his active service.

3. The preponderance of the competent and credible evidence is against a finding that the Veteran's diagnosed depression is caused by or related to his active service, including his service-connected PTSD.

4. The preponderance of the competent and credible evidence is against a finding that the Veteran's sleep disorder is caused by or related to his active service, including his service-connected PTSD.

5. Throughout the period of appeal, the Veteran's PTSD has primarily been manifested by anxiety, nightmares, sleep disturbance, irritability, hypervigilance, exaggerated startle response, and occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a right knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to a service-connected disability, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4. The criteria for service connection for a sleep disorder, to include as secondary to a service-connected disability, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5. The criteria for an initial rating in excess of 50 percent for PTSD have not been met for any period. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

VA has duties to notify and assist a Veteran in the development of a claim. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the issue of an initial rating in excess of 50 percent for PTSD, the Board finds that notification is not required. The issue arises from an initial grant of service connection and assignment of a disability rating. Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement).

In regard to the other issues on appeal, the Board finds no indication of a failure to notify. In February and August 2009, the RO mailed the Veteran notification letters detailing the evidentiary requirements of service connection claims, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran, including in service connection claims for chronic diseases. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).
	
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including those from the Social Security Administration (SSA), have been secured. Pursuant to the Board's June 2017 remand, the RO obtained VA medical opinions regarding the claims on appeal. These opinions were obtained to cure inadequacies with the prior VA examinations and opinions.  The Board finds that the opinions obtained are adequate. The opinions were provided by qualified medical professionals and were predicated on a full review of all available records. The examiners also provided detailed rationales for the opinions rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Thus, the Board finds that VA's duty to assist, including with respect to obtaining VA medical opinions, has been met. 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.

The Board also finds that there has been substantial compliance with prior remand directives.  The Board directed the RO to obtain a medical opinion regarding the Veteran's back and knee disorders, including whether the trauma the Veteran incurred while entering and exiting helicopters during service increased the likelihood or severity of his current back and knee disorders. The Board also directed the RO to obtain a new examination evaluating the Veteran's psychiatric disorders, including the extent to which his depression is attributed to his service-connected PTSD. Finally, the Board directed the RO to obtain a medical opinion regarding the Veteran's sleep disorder that addresses submitted medical literature suggesting an etiological relationship between sleep apnea and PTSD. The additional development of the evidence substantially complies with these directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Legal Criteria

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including psychoses and arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). To prevail on this basis, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995). 

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must determine whether such evidence is credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay statements may support a claim for an increased rating by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The regulations establish a general rating formula for mental disorders. 38 C.F.R. 
§ 4.130. Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Analysis

Service Connection for a Back Disorder

According to STRs, the Veteran underwent an enlistment examination in November 1969. See November 1969 Report of Medical Examination. A clinical evaluation did not note any abnormalities. A subsequent clinical evaluation also did not reveal any abnormalities. See July 1970 Report of Medical Examination.

A separation examination took place in February 1972. See February 1972 Report of Medical Examination. The corresponding examination report was not completed; however, the Veteran reportedly described his health as "excellent." Id.
In June 1999, the Veteran presented to a private physician, Dr. B., with low back pain. See June 14, 1999, progress note by Dr. B. The Veteran indicated that he was involved in a truck accident in August 1998 and that his back symptoms were worsening. A physical examination revealed painful internal rotation of the hip as well as limited spinal motion with pain during forward flexion and extension. Dr. B. noted that X-rays from October 1998 revealed a Grade I spondylolytic spondylolisthesis at L5-S1 as well as a mild spur formation at the 4th disc level. Dr. B. diagnosed him with spondylolytic spondylolisthesis, 5th vertebrae with associated back pain following injury. In addition, Dr. B. noted that his spondylolisthesis may have been present prior to the truck accident, though it was not symptomatic. See June 18, 1999, progress note by Dr. B. Subsequently, the Veteran underwent a posterior lateral fusion of the L5 segment to the sacrum. See June 1999 S.F.M.C. operative report.

The Veteran presented to a private medical provider in December 2005 with complaints of back pain. See December 2005 B.O.C. progress note. He reported that he was working and cleaning out an old building for a motorcycle business and developed some increasing discomfort in the low back. Id.; see also January 2007 D.D.D. letter. He reported further back pain in March 2006 after sustaining another work-related injury. See August 2006 progress note by Dr. I.A.

In March 2007, the Veteran visited a VA treatment facility to establish care. See March 2007 VA primary care clinic note. His medical provider reported an assessment of L5-S1 spondylolisthesis with bone simulator.

A November 2007 private treatment report noted that the Veteran went back to school to become a motorcycle mechanic after his trucking accident. See November 2007 M.P.C. progress note. During that time, the Veteran worked part-time for his father at a cattle feedlot, which involved lifting, shoveling, wrestling cattle, and "extreme demanding physical work." Id. The Veteran also indicated that he was a professional horseshoer at the time, requiring him to bend over and use his low back muscles for extended periods of time. The Veteran was diagnosed with L5-S1 anterior subluxation of L5 on S1 with disk space narrowing and L4-L5 facet arthropathy with mild disk bulging.

The Veteran presented for an annual follow-up with his VA physician in October 2009. See October 2009 VA primary care clinic note. The physician noted that the Veteran continued to have increasing osteoarthritis symptoms related to an on-the-job injury involving his back.

In November 2009, the Veteran consulted a VA rheumatology clinic. See November 2009 VA rheumatology consultation note. The Veteran complained of "pain everywhere" since his 2005 work-related back injury. Id. He also stated that his back has never fully resolved since his back surgery. Id.

A VA examination regarding the Veteran's back disorder took place in March 2015. See March 2015 Back Conditions Disability Benefits Questionnaire. During the examination, the Veteran recalled developing "twinges" of low back pain while "sliding in and out of helicopters" in service. Id. He stated that he was discouraged from going to sick call for the back pain. Id. He also stated that the back pain did not bother him until he started having accidents. Id. He reported that he started having low back pain again after being in a motor vehicle accident in 1976. He indicated he had a severe back injury in a 1998 motor vehicle accident that resulted in him undergoing a spinal fusion and continued low back pain. He also reported a subsequent work related injury in 2005. He reported having severe ongoing low back pain since the 2005 accident. A physical examination revealed an abnormal ROM of the back with pain. Imaging studies also revealed arthritis of the thoracolumbar spine. The examiner determined that it was less likely than not that the Veteran's current back condition is a result of service, including entering and exiting helicopters. He reasoned that, based on the physical examination and medical records, the Veteran's severe back condition is clearly due to his multiple back injuries sustained after leaving active duty. In addition, the examiner stated that any back trauma he may have suffered entering and exiting helicopters in service would not be expected to manifest itself in this manner.

Most recently, in June 2017, an addendum opinion was received in regard to the Veteran's back disorder. See June 2017 Medical Opinion Disability Benefits Questionnaire. The examiner noted that he considered the Veteran's competent reports regarding what occurred in service.  He reiterated that it is less likely than not that the Veteran's back disorder was caused or aggravated by trauma incurred in service. In support of his conclusion, the examiner cited the Veteran's back injuries incurred after service. Pursuant to the Board's April 2017 remand directives, the examiner also determined that it appears less likely than not that the in-service trauma to the back increased either the likelihood or severity of the Veteran's current back disorder. In this regard, the examiner indicated a lack of evidence of true worsening beyond normal progression of the back. Simultaneously, however, the examiner found that it is "completely unknown" whether the in-service trauma increased the likelihood of his back disorder due to the Veteran's numerous post-service events and injuries. Id. The examiner indicated that it would be impossible to separate the effects that his in-service trauma and his post-service injuries may have had on his current back disorder and that any additional evidence would not be helpful.

At the outset, the Board notes that the Veteran's STRs are silent with respect to a diagnosis of a back disorder. However, the Veteran has reported that he experienced twinges in his back while getting in and out of helicopters during service. The Veteran's DD Form 214 reflects that his military occupational specialty was helicopter repairman. His DD Form 214 also shows that he served in Vietnam from November 1970 to November 1971 and his service records indicate that he had duty as a door gunner during that time. Therefore, the Board concedes that the Veteran experienced trauma to his back while entering and exiting helicopters in service. 38 U.S.C. § 1154(a).

However, there is no competent and credible evidence of record of a diagnosis or complaints of a back disorder, including arthritis, within the year following the Veteran's discharge from active service. Therefore, service connection for a back disorder cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's service connection claim must meet the criteria for general service connection claims. 38 C.F.R. § 3.303. 
Upon review of the record, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's back disorder is caused by or related to his active service. While the Veteran suffered trauma to his back in service, there is insufficient evidence of record that the trauma resulted or contributed to a chronic condition, including the Veteran's current back disorder. The earliest report of symptomatology of the back after service arises after a 1976 motor vehicle accident about four years after service. Therefore, there also is no evidence of continuity of symptomatology of low back pain after service. 38 C.F.R. § 3.303(b).  

After his back surgery in 1998, the Veteran continued to report work-related back problems, including back injuries in December 2005 and March 2006. The Veteran also stated in a November 2009 rheumatology consultation that his back has never fully recovered since his back surgery. Further, during the March 2015 VA examination, the Veteran stated that his back did not bother him until he started having accidents, beginning several years after service in 1976. Apart from the June 1999 progress note by Dr. B., discussed below, there is no indication of record prior to the filing of the Veteran's service connection claim that his back disorder was related in any way to his service, including trauma incurred while entering and exiting helicopters.

Turning to the March 2015 VA examination report and June 2017 addendum opinion, both examiners determined that the Veteran's current back disorder is less likely than not related to service in light of the Veteran's multiple post-service back injuries. The June 2017 physician also stated that it appeared less likely than not that the in-service trauma to the back increased either the likelihood or severity of the Veteran's current back disorder due to his numerous post-service events and injuries. Indeed, the record reflects that the Veteran engaged in demanding physical work for years and reported multiple work-related back injuries and complaints after service. Although the examiner then stated that it is "completely unknown" whether the Veteran's in-service trauma to the back increased either the likelihood or severity of his current back disorder, he reasoned that it would be impossible to separate the effects of his in-service trauma and those of his post-service back injuries. See June 2017 Medical Opinion Disability Benefits Questionnaire. The June 2017 medical opinion reflects that the examiner considered all procurable and assembled data and explained why he could not separate the effects of the post-service from in-service events on the back.  Therefore, although the examiner essentially concluded an opinion could not be reached on the matter without speculation, the opinion is supported by a well-detailed rationale and is, therefore, probative.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). The Board finds the June 2017 opinion is supported by a well-detailed rationale and is, therefore, probative.

The Board acknowledges the June 1999 indication by Dr. B. that the Veteran's back disorder may have pre-existed his truck accident and only became symptomatic thereafter. However, Dr. B. did not provide a rationale for his suggestion, nor did he affirm that his back disorder was etiologically related to trauma incurred in service. Accordingly, the Board assigns lesser probative weight to the June 1999 progress note. 

Additionally, the Board acknowledges the Veteran's testimony that his back problems stem from service. The Board finds that the Veteran is competent to testify having experienced pain and functional limitations of the back and, further, that his statements are credible. See Layno, 6 Vet. App. at 470. However, the Veteran, as a layperson, is not competent to testify to whether the in-service trauma to his back, which he has admitted did not bother him until after his post-service injuries, caused or aggravated his current back disorder. See Jandreau, 492 F.3d at 1377. The Board also finds that the considerable weight of the medical evidence, including well-reasoned expert medical opinion, is against the mere suggestion that his current back disorder is related to in-service trauma, including trauma incurred while entering and exiting helicopters. Finding the preponderance of the competent and credible evidence against the Veteran's claim, the Board concludes that service connection for a back disorder is not warranted. See 38 C.F.R. § 3.303.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder, that doctrine is not applicable. See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for a Right Knee Disorder

As indicated above, the Veteran's STRs are silent with respect to complaints or findings of a right knee condition during service. See November 1969 Report of Medical Examination; July 1970 Report of Medical Examination; February 1972 Report of Medical Examination.

In June 1976, the Veteran presented to a private medical provider with a laceration to the right knee and fractured tibia and fibula. See June 1976 untitled private progress note. He returned to the private provider the following month. The provider removed the cast and sutures and noted that the wound had "healed well." See July 1976 untitled private progress note. A patella tendon bearing cast was then applied. The Veteran later indicated that the injuries were the result of a motor vehicle accident and involved surgery on the right knee. See September 2008 VA primary care clinic note; March 2007 VA primary care clinic note.

The Veteran returned to his private medical provider in January 1977. See January 1977 untitled private progress note. He reported that he fell off a horse and landed on his cast and heel. Id. In addition, he reported that he was kicked by the horse in the same area. Id. The private provider noted complaints of pain in the ankle region, but none higher in the leg. He also noted that X-rays showed no change in the position of the fracture or other problems distally. In a subsequent visit, the provider noted that the tibia fracture had healed and that the right knee exhibited a full range of motion (ROM) and about 3/8 of an inch of shortening. See March 1977 untitled private progress note.

In March 2007, the Veteran visited a VA treatment facility to establish care. See March 2007 primary care clinic note. He reported a history of right knee surgery in 1976.

As stated above, the Veteran reported during a November 2007 private treatment consultation that he, at one point, worked part-time for his father at a cattle feedlot, work that involved lifting, shoveling, wrestling cattle, and "extreme demanding physical work." See November 2007 M.P.C. progress note. The Veteran also indicated that he was a professional horseshoer at the time. Id. 

Subsequently, in September 2008, the Veteran presented to his VA primary care provider with complaints of right knee problems. See September 2008 VA primary care clinic note. He stated that he had a brace for his knee from a private physician. Id. The VA provider noted that the right knee exhibited gross evidence of degenerative joint disease (DJD).

The Veteran presented for an annual follow-up with his VA primary care provider in October 2009. See October 2009 VA primary care clinic note. The provider noted that the Veteran's right knee is becoming "more and more" unstable. Id.

In November 2009, the Veteran consulted a VA rheumatology clinic. See November 2009 VA rheumatology consultation note. The Veteran complained of "pain everywhere" since a 2005 work-related injury. Id.

A VA examination regarding the Veteran's right knee disorder took place in March 2015. See March 2015 Knee and Lower Leg Conditions Benefits Questionnaire. During the examination, the Veteran recalled "sliding in and out of helicopters" in service. Id. He reported that he was in a motor vehicle accident in 1976 and an accelerator rod punctured his knee joint.  He reported doctors had to open up his knee and "clean the gravel out."  He reported having ongoing right knee pain since that injury.  A physical examination revealed an abnormal ROM of the right knee with pain. Imaging studies also revealed arthritis of the right knee. The examiner determined that it is less likely than not that the Veteran's current right knee disorder is a result of service, including trauma incurred while entering and exiting helicopters. Specifically, the examiner reasoned that the disorder is due to an injury in a motor vehicle accident after discharge.

Most recently, in June 2017, an addendum opinion was received in regard to the Veteran's right knee disorder. See June 2017 Medical Opinion Disability Benefits Questionnaire. The examiner reiterated that it is less likely than not that the Veteran's right knee disorder was caused or aggravated by trauma incurred in service. Pursuant to the Board's April 2017 remand directives, the examiner also determined that it appears less likely than not that the in-service trauma to the right knee increased either the likelihood or severity of the Veteran's current right knee disorder. In this regard, the examiner indicated a lack of evidence of true worsening beyond normal progression of the right knee disorder. Simultaneously, however, the examiner found that it is "completely unknown" whether the in-service trauma increased the likelihood of his right knee disorder due to the Veteran's numerous post-service events and injuries. Id. The examiner indicated that it would be impossible to separate the effects that his in-service trauma and his post-service injuries may have had on his current right knee disorder and that any additional evidence would not be helpful.

At the outset, the Board notes that the Veteran's STRs are silent with respect to a diagnosis of a right knee disorder. However, the Veteran has reported that his right knee was affected by his sliding in and out of helicopters during service. The Veteran's DD Form 214 reflects that his military occupational specialty was helicopter repairman. His DD Form 214 also shows that he served in Vietnam from November 1970 to November 1971 and his service records indicate that he had duty as a door gunner during that time. Therefore, the Board concedes that the Veteran experienced trauma to his right knee while entering and exiting helicopters in service. 38 U.S.C. § 1154(a).

Further, there is no competent and credible evidence of record of a diagnosis or complaints of a right knee disorder, including arthritis, within the year following the Veteran's discharge from active service. Therefore, service connection for a right knee disorder cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's service connection claim must meet the criteria for general service connection claims. 38 C.F.R. § 3.303. 

Upon review of the record, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's right knee disorder is caused by or related to his active service. While the Veteran suffered trauma to his right knee in service, there is insufficient evidence of record that the trauma resulted or contributed to a chronic condition, including the Veteran's current right knee disorder. The earliest report of symptomatology of the right knee after service arises after a July 1976 motor vehicle accident, about 4 years after service. The injury required surgery and the placement of a cast. Therefore, there also is no evidence of continuity of symptomatology of low back pain after service. 38 C.F.R. § 3.303(b).  

Decades later, in September 2008, the Veteran complained of right knee problems in relation to the July 1976 motor vehicle accident. He did not complain of any right knee symptoms related to service at the time. Additionally, there is no indication of record prior to the filing of the Veteran's service connection claim that his right knee disorder was related in any way to his service, including trauma incurred while entering and exiting helicopters.

Turning to the March 2015 VA examination report and the June 2017 VA addendum opinion, both examiners determined that the Veteran's current right knee disorder is less likely than not related to service in light of the Veteran's post-service right knee injury. The June 2017 examiner also stated that it appeared less likely than not that the in-service trauma to the right knee increased either the likelihood or severity of the Veteran's current right knee disorder due to his July 1976 right knee injury and numerous post-service events. Indeed, the record reflects that the Veteran engaged in demanding physical work for years after service. Although the examiner then stated that it is "completely unknown" whether the Veteran's in-service trauma to the right knee increased either the likelihood or severity of his current right knee disorder, he reasoned that it would be impossible to separate the effects of his in-service trauma and those of his post-service right knee injury. See June 2017 Medical Opinion Disability Benefits Questionnaire. The June 2017 medical opinion reflects that the examiner considered all procurable and assembled data and explained why he could not separate the effects of the post-service from in-service events.  Therefore, although the examiner essentially concluded an opinion could not be reached on the matter without speculation, the opinion is supported by a well-detailed rationale and is, therefore, probative.  See Sharp, 29 Vet. App. at 33.  

The Board acknowledges the Veteran's testimony that his right knee problems stem from service. The Board finds that the Veteran is competent to testify to having experienced pain and functional limitations of the right knee and, further, that his statements are credible. See Layno, 6 Vet. App. at 470. However, the Veteran, as a layperson, is not competent to testify to whether the in-service trauma to his right knee caused or aggravated his current right knee disorder. See Jandreau, 492 F.3d at 1377. The Board also finds that the considerable weight of the medical evidence, including well-reasoned expert medical opinion, is against the mere suggestion that his current right knee disorder is related to in-service trauma, including trauma incurred while entering and exiting helicopters. Finding the preponderance of the competent and credible evidence against the Veteran's claim, the Board concludes that service connection for a right knee disorder is not warranted. See 38 C.F.R. § 3.303.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder, that doctrine is not applicable. See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for a Psychiatric Disorder other than PTSD

As indicated above, the Veteran's in-service examinations are silent with respect to complaints or findings of a psychiatric disorder during service. See November 1969 Report of Medical Examination; July 1970 Report of Medical Examination; February 1972 Report of Medical Examination. However, STRs do reflect that the Veteran was stabbed with a sharp object in April 1971. See April 1971 consultation sheet. The treating physician reported a penetrating chest wound, cold and clammy skin, high blood pressure, and mild shortness of breath.

The Veteran visited Dr. B. in June 1999. See June 1999 progress note by Dr. B. The private physician noted that the Veteran did not have a history of depression. 

In September 2000, the Veteran visited another private physician, Dr. H, in connection with the August 1998 truck accident. See September 2000 R.M.C. progress note. He reported experiencing some depression, but was not sure if it was due to his chronic pain or from not working since he could no longer work as a truck driver. Dr. H. noted that the Veteran looked "quite distressed" and would get teary when they spoke about depression. Id. Subsequently, Dr. H. provided an assessment of depression. See December 2000.

The Veteran visited a VA treatment facility in March 2007 to establish care. See March 2007 primary care clinic note. The VA medical provider reported an assessment of depression. The Veteran also complained of depression and frustration due to his chronic pain and disabilities in a November 2007 visit to a private medical provider. See November 2007 M.P.C. progress note.

In April 2009, the Veteran submitted to a VA psychiatric examination. See April 2009 Compensation and Pension Examination, Initial Evaluation for PTSD. The Veteran reported experiencing depression for at least two to three years. Id. In addition, he complained of having very low energy and "zero" sex drive. Id. He also stated that his depression "goes with the economy and no job." Id. Further, he reported having nightmares about his military experiences and car wrecks. Id. The examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).

A June 2009 SSA disability report noted that the Veteran had no interest in social activities and did not get along with former employers, supervisors, and co-workers. See June 2009 SSA supplemental disability report. In a contemporaneous questionnaire, his girlfriend, P.C., stated that the Veteran is moody and depressed. See June 2009 SSA supplemental information form. She also stated that the Veteran does not respond well to supervision and "takes it very personal." Id.

The Veteran underwent a VA psychiatric examination in February 2013. See February 2013 Compensation and Pension Examination, Initial Evaluation for PTSD. The examiner confirmed the diagnosis of depressive disorder, NOS, but attributed it to the Veteran's general medical condition due to numerous post-military automobile accidents with resultant medical injuries. 

Most recently, in June 2017, the Veteran underwent a further VA psychiatric examination. See June 2017 Review PTSD Disability Benefits Questionnaire. The examiner diagnosed the Veteran with moderate major depressive disorder (MDD). See also June 2017 VA mental health diagnostic study note. The examiner also found that his depressed mood and disturbances of motivation and mood are attributable solely to his MDD and not to his PTSD. In addition, the examiner determined that his MDD is less likely than not secondary to his service-connected PTSD. The examiner reasoned that there is no diagnosis of depression in service and that the "main crux" of the Veteran's mental health therapy in 2009 revolved around his work-related back injury. Id. The examiner also cited the fact that the Veteran has not returned for psychiatric or psychotherapeutic intervention for years and does not take psychiatric medication. Further, the examiner stated that he could not establish a baseline for aggravation of MDD beyond its natural progression by PTSD due to the lack of evidence of objective intervention for PTSD. Accordingly, the examiner found that the Veteran's MDD was neither caused nor aggravated by any of his service-connected disabilities, including PTSD.

At the outset, the Board notes that the Veteran's STRs are silent with respect to a diagnosis of a psychiatric disorder. Further, there is no competent and credible evidence of record of a diagnosis or complaints of a psychiatric disorder within the year following the Veteran's discharge from active service. Therefore, service connection for a psychiatric disorder other than PTSD cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's service connection claim must meet the criteria for general service connection claims. 38 C.F.R. § 3.303.

Upon review of the record, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's diagnosed depression is caused by or related to his active service, including his service-connected PTSD. First, the Board notes that the Veteran has reported suffering from psychiatric symptoms related to trauma incurred in service, including a stabbing in April 1971 and seeing the bombing of buildings and people in Vietnam. Given the nature of the Veteran's service and that the Board finds no reason to doubt the Veteran's service, the Board concedes that these events occurred. However, the Veteran is currently service-connected at 50 percent for PTSD for symptoms related to these traumatic events. To the extent that his psychiatric symptoms are already contemplated by his rating for PTSD, the Board cannot grant a separate disability rating. See 38 C.F.R. § 4.14. Simultaneously, however, the Board notes that the June 2017 VA examination clearly distinguished his symptoms due to depression from his symptoms due to PTSD and determined that his depressed mood and disturbances of motivation and mood are attributable solely to his depression and not to his PTSD. Therefore, the Board must determine whether the Veteran's depression is caused or aggravated by service, including his wholly separate service-connected diagnosis of PTSD.

The record reflects a diagnosis for MDD and a history of depression as far back as his September 2000 visit to Dr. H. During that time, the Veteran was recovering from an August 1998 work-related truck accident that injured his back and put him out of work. The Veteran complained of depression, though he was not sure if it was due to the chronic pain he experienced or the fact that he could no longer work as a truck driver. Dr. H. diagnosed him with depression. There was no mention of in-service events or incidents, including having been stabbed in April 1971 or seeing the bombing of buildings and people in Vietnam. Subsequent private treatment records also reflect symptoms of depression in connection with his chronic pain, including in his back, without any mention of service-related events or injuries that underlie his service-connected diagnosis of PTSD.

The VA examinations of record also reflect that the Veteran's diagnosed depression is unrelated to his service, including to his service-connected PTSD. The February 2013 VA examination attributed his depression to his general medical condition due to post-military automobile accidents and injuries. The examination was performed by the same examiner as the August 2011 examination in contravention of the Board's January 2013 remand directives and the Board places no weight of probative value on the examination report. However, the June 2017 examination was performed by a different examiner who also concluded that the Veteran's depression related to his post-service back injury. In this regard, the examiner noted that depression was not diagnosed in service and that the Veteran's treatment for depression in 2009 was in connection with his post-service back injury. He also noted that, due to the lack of evidence of objective intervention for PTSD, he could not establish a baseline of aggravation of depressive disorder beyond its natural progression by PTSD. Although the Veteran also received treatment for his depression in 2009, the Veteran attributed his depression to factors unrelated to service, stating that it "goes with the economy and no job." See April 2009 Compensation and Pension Examination, Initial Evaluation for PTSD.  

The Board empathizes with the Veteran and has considered his testimony. The Board finds that the Veteran is competent to testify having experienced depression and, further, that his statements are credible. See Layno, 6 Vet. App. at 470. However, the Veteran, as a layperson, is not competent to testify to whether his diagnosis of depression is caused or aggravated by his service-connected diagnosis of PTSD. See Jandreau, 492 F.3d at 1377. The Board also finds that the considerable weight of the medical evidence, including well-reasoned expert medical opinion, is against a finding that his diagnosed depression is caused or aggravated by his PTSD. Finding the preponderance of the competent and credible evidence against the Veteran's claim, the Board concludes that service connection for a psychiatric disorder other than PTSD, including as secondary to service-connected PTSD, is not warranted. See 38 C.F.R. §§ 3.303, 3.310.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD, to include as secondary to a service-connected disability, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Service Connection for Sleep Apnea

As indicated above, the Veteran's STRs are silent with respect to complaints or findings of a sleep disorder during service. See November 1969 Report of Medical Examination; July 1970 Report of Medical Examination; February 1972 Report of Medical Examination.

In October 1997, the Veteran presented to a private medical provider with complaints of sleeping problems. See October 1997 G.S.H. sleep disorder questionnaire. Specifically, the Veteran reported that he woke up easily, snored himself awake, did not get "any real rest[,]" had trouble breathing, and experienced shortness of breath. Id. He also stated that he has had "this problem forever[.]" Id.

Subsequently, the Veteran was referred to a sleep disorder center for excessive daytime sleepiness. See October 1997 G.S.H. consultation report. During the consultation, he reported that he has had accidents falling asleep while driving his truck. Id. He also reported falling asleep while sitting inactive and conversing with other people. Id. In addition, he reported having witnessed apneic spells lasting as long as 30 seconds as well as heavy snoring. Id. He also stated that he suffered trauma to his nose secondary to boxing. Id. The physician noted that the Veteran had a very irregular sleep schedule due to his occupation as a truck driver. A physical examination revealed occluded nasal passages. The physician provided an assessment of probable obstructive sleep apnea (OSA) and recommended nocturnal polysomnography with continuous positive airway pressure (CPAP) therapy, if indicated. A sleep study confirmed the diagnosis of severe sleep apnea. See October 1997 G.S.H. cardiovascular report.

The Veteran visited Dr. B. in June 1999. See June 1999 progress note by Dr. B. The Veteran reported that he experienced trouble sleeping. He also reported sleeping problems in a September 2000 visit to Dr. H. See September 2000 R.M.C. progress note. Dr. H. determined that the Veteran "may just be having trouble getting on a normal sleep cycle" due to the fact that the Veteran had been a truck driver for 20 years and often drove at night. Id. 

In March 2007, the Veteran visited a VA treatment facility to establish care. See March 2007 primary care clinic note. The VA medical provider reported an assessment of OSA.

During an April 2009 VA psychiatric examination, the Veteran complained of experiencing poor sleep. See April 2009 Compensation and Pension Examination, Initial Evaluation for PTSD. 

In an SSA disability questionnaire, the Veteran reported that his PTSD affected his ability to sleep. See June 2009 SSA disability report. The Veteran also reported trouble sleeping due to sleep apnea, back pain, and PTSD. See June 2009 SSA supplemental disability report. In a contemporaneous questionnaire, his girlfriend, P.C., stated that the Veteran gets "up and down all night because of pain." See June 2009 SSA supplemental information form.

The Veteran presented for an annual follow-up with his VA physician in October 2009. See October 2009 VA primary care clinic note. The Veteran reported problems with CPAP due to having to sleep in positions that favor his right knee and because he could not tolerate the mask.

In February 2010, the RO received from the Veteran a medical article indicating a connection between PTSD and sleep apnea. See Article titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome." The RO also received an Internet article entitled "ADVANCE for Sleep" that suggested a similar etiological link.

A VA medical opinion regarding the Veteran's sleep disorder was received in May 2015. See May 2015 Compensation and Pension Examination Note. The examiner stated that based on current medical literature there is no evidence to support that PTSD causes or contributes to actual obstruction in the upper airways, which would cause sleep apnea. In addition, the examiner stated that the Veteran has a host of medical comorbidities and risk factors for developing sleep apnea that are clearly noted in his medical record. In addition, he stated that there is no viable evidence to support a true aggravation beyond natural progression because PTSD does not cause obstructions in the upper airways. While the examiner referred to medical literature in support of his findings, he did not address the articles received from the Veteran.

Most recently, in June 2017, an addendum opinion was received in regard to the Veteran's sleep disorder. See June 2017 Medical Opinion Disability Benefits Questionnaire. Pursuant to the Board's April 2017 remand directives, the examiner reviewed the articles received from the Veteran in February 2010. The examiner stated that while the articles make suggestions and associations of a relationship between sleep apnea and PTSD, they do not state such a relationship as a "clear and precise medical fact." Id. He indicated that associations and suggestions do not amount to causation. According to the examiner, reliable and well-renowned medical literature, including literature from the Mayo Clinic, National Institutes of Health, and the National Heart, Lung, and Blood Institute, do not state that PTSD causes sleep apnea. In addition, the examiner determined that whether or not the Veteran's service-connected PTSD worsens his sleep disorder is unknown due to the fact that the Veteran has a host of medical comorbidities that can easily interrupt or interfere with his sleep patterns. These cannot be separated, the examiner stated, due to their complexities. Further, the examiner stated that no more examinations would be needed as there is no more evidence from reliable sources to review.

Upon review of the record, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's sleep disorder is caused by or related to his active service, including his service-connected PTSD. First, the Board notes the record reflects complaints of difficulty falling and staying asleep due to the Veteran's service-connected PTSD. To the extent that symptoms of a sleep disorder are encompassed by the Veteran's PTSD rating, the Board cannot grant a separate disability rating. See 38 C.F.R. §§ 3.310, 4.14. Therefore, the Board limits its discussion to the Veteran's diagnosed OSA and its contended relationship with his service, including his service-connected PTSD.

The earliest evidence of record of OSA arises in an October 1997 private sleep disorder questionnaire. In the questionnaire, the Veteran reported that he has had sleep problems "forever." See October 1997 G.S.H. sleep disorder questionnaire. The physician diagnosed him with OSA and found that his very irregular sleep schedule was due to his occupation as a truck driver. In addition, the Veteran reported that he had suffered trauma to his nose secondary to boxing. Neither he nor his physician reported any psychiatric symptoms or related his sleeping problems to service. 

Further, the VA examinations reflect that the Veteran's OSA is unrelated to his service-connected PTSD. The May 2015 examination found no evidence to support such a relationship. Specifically, the examiner stated that there is no evidence that PTSD causes or contributes to the actual obstruction in the upper airways, which would cause sleep apnea. In the June 2017 addendum opinion, the examiner stated that he reviewed the articles received from the Veteran in February 2010. However, the examiner indicated that the articles contained mere suggestions and associations of an etiological relationship between OSA and PTSD while more renowned medical literature did not establish a causal link between the two disorders. Although the examiner could not determine whether the Veteran's service-connected PTSD worsened his OSA due to his conditions that interfere with sleep, he indicated that there was no additional evidence from reliable sources on the subject. Indeed, the record reflects reports of sleep disturbance due to pain from the Veteran's non-service-connected back and knee disorders. See October 2009 VA primary care clinic note; June 2009 Supplemental Information Form; June 2009 Supplemental Disability Report. The Board finds the June 2017 and May 2015 medical opinions reflect that the examiners considered all procurable and assembled data and explained why they could not determine whether service-connected PTSD worsened OSA.  Therefore, although they essentially concluded an opinion could not be reached on the matter without speculation, they are supported by well-detailed rationales and are, therefore, probative.  See Sharp, 29 Vet. App. at 33.

The Board acknowledges the Veteran's testimony that his sleep disorder is related to his service-connected PTSD. The Board finds the Veteran is competent to testify as to experiencing sleep problems as a result of psychiatric symptoms observable to laypersons, such as nightmares and anxiety. See Layno, 6 Vet. App. at 470. However, as stated above, such symptoms are already contemplated by the Veteran's PTSD rating. Further, the only competent evidence of whether the Veteran's OSA is caused or aggravated by his service-connected PTSD lies in the negative May 2015 and June 2017 VA medical opinions. See Jandreau, 492 F.3d at 1377. Generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case, such as the articles received in February 2010, does not provide competent evidence to satisfy the nexus element for an award of service connection. See Sacks v. West, 11 Vet. App. 314 (1998). Moreover, the medical article received from the Veteran suggests that OSA may aggravate PTSD, not that PTSD may aggravate OSA. See Article titled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome." Therefore, even if the article constituted competent evidence of a nexus, it would not entitle the Veteran to service connection for a sleep disorder. See 38 C.F.R. § 3.310(a). 

Finding the preponderance of the competent and credible evidence against the Veteran's claim, the Board concludes that service connection for a sleep disorder, including as secondary to PTSD, is not warranted. See 38 C.F.R. §§ 3.303, 3.310.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for PTSD

The Veteran presented to a mental health consultation in March 2009. See March 2009 VA mental note. He reported experiencing depression and a resurgence of PTSD. Id. When further discussing his PTSD symptoms, he became tearful. He admitted that he has avoided thoughts and feelings toward his military experiences over the years. Id. The mental health provider noted that the Veteran's grooming and hygiene were good. He also noted that the Veteran's mood was neutral and that his affect was appropriate. In addition, he reported that the Veteran's speech was relevant and spontaneous. There was no evidence of suicidality or homicidality.

A VA psychiatric examination took place in April 2009. See April 2009 Compensation and Pension Examination, Initial Evaluation for PTSD. The Veteran reported experiencing depression, anxiety, feelings of hopelessness or helplessness, irritability, low energy, and hypervigilance. Id. In addition, he reported having nightmares about being in the Army, flying in helicopters, and going back to Vietnam. Id. He indicated that helicopters are a psychological reminder of the trauma and that seeing one makes him nervous. Id. He also stated that he does not like to be in lines or in crowds and is easily "jumpy" or startled. Id. The examiner noted that the Veteran was clean, neatly groomed, and fully oriented. The examiner also noted that his speech was hesitant, his affect was restricted, and his mood was anxious. No hallucinations or homicidal or suicidal thoughts were noted. See also May 2009 VA mental health outpatient note.

In a June 2009 SSA disability questionnaire, the Veteran reported trouble sleeping due to sleep apnea, back pain, and PTSD as well as experiencing anxiety reactions. See June 2009 SSA disability report; June 2009 SSA supplemental disability report. The Veteran attributed his anxiety to worrying about bills, PTSD, and bad dreams. Id. He stated that his anxiety reactions result in sweats, fear, upset stomach, tightness in chest, and difficulty breathing. Id. According to the Veteran, the anxiety reactions occur monthly, but sometimes more, and last at least half an hour to 45 minutes. In addition, he noted that he had no interest in social activities and did not get along with former employers, supervisors, and co-workers. Id. He also stated that he engaged in hobbies, such as gardening and reading cards. Id. 

The Veteran's girlfriend, P.C., stated in a separate disability questionnaire that she lived with the Veteran and saw and spoke to him daily. See June 2009 SSA supplemental information form. She described the Veteran as moody and depressed. Id. She also stated that the Veteran did not see his family very much, but that when he did, he got along fine with them. In addition, she stated that the Veteran is not social, did not respond well to supervision, and "takes it very personal[.]" Id. Further, she stated that he was not able to adjust to changes because he is "very set in his ways." Id. She also described his grooming habits as "ok." Id.

At an August 2009 mental health consultation, the Veteran reported having memories and flashbacks of injured and dead people. See July 2009 mental health outpatient note. He also stated that stress and "news about the current war" trigger his military experiences and memories. Id. The mental health provider noted that his grooming and hygiene were good. The provider also noted that the Veteran's mood was neutral and that his affect was appropriate. In addition, the provider reported that the Veteran's speech was relevant and spontaneous. There was no evidence of suicidality or homicidality. See also January 2010 mental health outpatient note.

The Veteran underwent a SSA mental evaluation in October 2009. See October 2009 SSA mental residual functional capacity assessment. The examiner reported a moderately limited ability to complete a normal workday and workweek without interruptions from psychologically-based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods. The examiner also noted a moderately limited ability to interact appropriately with the general public and difficulty with work relationships. Simultaneously, however, the examiner found that the Veteran's ability to interact socially was not significantly limited. In addition, the examiner found no restriction of activities of daily living as a result of his mental disorders as well as no difficulties in maintaining concentration, persistence, or pace.

In March 2010, the Veteran presented to the mental health clinic with complaints of frequent nightmares regarding his military experiences. See March 2010 VA mental health outpatient note. He reported that his primary coping mechanisms are distraction and avoidance. Id. According to the mental health provider, the Veteran's grooming and hygiene were good. In addition, his mood was neutral and his affect appropriate. His speech was relevant and spontaneous. No evidence of suicidality or homicidality was noted. See also September 2010 VA mental health note.

A VA psychiatric examination took place in August 2011. See August 2011 Compensation and Pension Examination, Initial Evaluation for PTSD. The Veteran reported having a depressed mood. Id. The examiner noted that his PTSD symptoms do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. Simultaneously, however, the examiner indicated that his PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran underwent a further VA psychiatric evaluation in February 2013. See February 2013 Compensation and Pension Examination, Initial Evaluation for PTSD. The Veteran denied experiencing difficulty sleeping, depressed mood, exaggerated startle reaction, irritability, or outbursts of anger. Id. However, the examiner reported efforts to avoid activities, places, or people that arouse recollections of trauma. The examiner determined that his PTSD resulted in occupational and social impairment with reduced reliability and productivity.

In May 2013, the Veteran visited his VA physician for a follow-up appointment. See May 2013 primary care clinic note. He stated that he felt "low," but denied any anxiety or depression. Id. In addition, he stated that he sleeps well and wakes up feeling rested. Id.; see also December 2013 primary care clinic note.

Pursuant to the Board's December 2014 remand, the Veteran underwent a VA examination with a different examiner. See March 2015 Compensation and Pension Examination, Initial Evaluation for PTSD. The examiner noted symptoms of depressed mood, anxiety, suspiciousness, flattened affect, disturbances of motivation and mood, hypervigilance, exaggerated startle response, and sleep disturbance. In addition, the Veteran reported experiencing nightmares, which had decreased in frequency to 2 to 3 times per week. Id. He also stated that he has frequent flashbacks and tries to avoid discussions or events that might bring back memories. Id. According to the examiner, the Veteran appeared somewhat anxious during the examination and sobbed when discussing about events in Vietnam. The examiner also found that he was fully oriented, that his memory was intact, and that his insight and judgment were adequate. The examiner determined that his PTSD resulted in occupational and social impairment with reduced reliability and productivity. 

The Veteran presented to his VA medical provider in December 2015. See December 2015 VA primary care note. He denied having anxiety or depression and stated that he did not want to take medication. Id. He also indicated that he sleeps well and wakes up feeling rested. Id.; see also June 2017 VA primary care clinic note.

In July 2016, the Veteran visited the VA pharmacy in regard to psychiatric medication. See July 2016 VA pharmacy consultation note. He reported that he took venlafaxine, an antidepressant, for 2 days before stopping due to side effects. Id. In addition, he stated that he did not want to try different medication because he did not want to "pill it out." Id.

Most recently, in June 2017, the Veteran underwent a further VA psychiatric examination. See June 2017 Review PTSD Disability Benefits Questionnaire. He appeared neatly groomed and appropriately dressed. The examiner described his affect as sad. Further, the examiner recorded symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. The Veteran denied having suicidal or homicidal ideations. Id.

According to the examiner, although the Veteran's anxiety, chronic sleep impairment, and difficulty adapting to stressful circumstances are attributable to PTSD, his depressed mood, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and mild memory loss were attributable to MDD. 

As part of the examination, the Veteran's PTSD was evaluated under the PTSD Checklist for DSM-5 (PCL-5). His PCL-5 score was 35, indicating moderate reported symptoms of PTSD. Additionally, his depression was evaluated under the Beck Depression Inventory-II (BDI-2). His BDI-2 score was 20, indicating moderate depression. See June 2017 VA mental health diagnostic study note.

Upon review of the record, the Board finds that the criteria for an initial rating in excess of 50 percent for PTSD have not been met for any period. First, the Board notes that the June 2017 examination found that the Veteran's depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and mild memory loss are attributable to his MDD and not to his PTSD. Therefore, the Veteran's depression symptoms are not contemplated by his PTSD rating and cannot be considered.

According to the record, the Veteran's PTSD has been characterized primarily by anxiety, nightmares, sleep disturbance, irritability, hypervigilance, and exaggerated startle response during the period of appeal. He has consistently exhibited good hygiene and grooming and no significant limitation in performing activities of daily living. He was also consistently found to be fully oriented and to exhibit relevant and spontaneous speech. In addition, there is no evidence of inappropriate behavior, persistent harm to self or others, hallucinations, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, or impaired impulse control. While the Veteran has reported irritability, there is no evidence that it was accompanied with periods of violence. Moreover, while the June 2017 examination reported difficulty adapting to stressful circumstances and occupational and social impairment, his symptoms, as a whole, only resulted in occupational and social impairment with reduced reliability and productivity. Additionally, although the August 2011 examiner found occupational and social impairment with deficiencies in most areas, the examiner reported few findings to support that conclusion. Specifically, the examiner found that the Veteran exhibited depressed mood, but no persistent re-experiencing of a traumatic event, avoidance of stimuli associated with trauma, or symptoms of increased arousal. 

In reaching these conclusions, the Board has considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected PTSD is not adequately contemplated by the schedular rating criteria. Therefore, discussion of whether an extraschedular rating must be considered is not necessary. Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to initial rating in excess of 50 percent for PTSD, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disorder is denied. 

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to a service-connected disability, is denied. 

Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability, is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


